      Case 3:18-cr-00067-CWR-LRA Document 236 Filed 11/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                        CRIMINAL NO.: 3:18cr67-CWR-LRA

AUBREY MAURICE JORDAN

                                              ORDER

       This matter is before the Court on the Government’s Motion for Leave to File Redacted

Exhibits [Doc. #233]. In its Order of November 18, 2020, the Court held that the Government had

proffered compelling reasons to redact the exhibits in question and that the proposed redactions were

narrowly drawn so as to achieve that purpose without unduly restricting the public’s right of access

to Court records. The Court also directed counsel for the Government to submit the proposed

redacted exhibits for review. The Government has submitted the exhibits, and the Court has

reviewed them and finds that they comport with the Court’s earlier Order.

       IT IS, THEREFORE, ORDERED that the Government’s Motion for Leave to File Redacted

Exhibits [Doc. #233] is hereby GRANTED. The redacted exhibits may now be attached to

Defendant Jordan’s Reply Brief, re: Motion to Dismiss Counts 6 and 7 [Doc. # 211].

       IT IS SO ORDERED, this the 20th day of November, 2020.



                                                       s/ Carlton W. Reeves
                                                       CARLTON W. REEVES
                                                       UNITED STATES DISTRICT JUDGE
